Citation Nr: 1013253	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to 
February 1983 and from January 1990 to May 1991.  The 
Veteran also had a period of ACDUTRA from July 15, 1989 to 
July 29, 1989 and a period of INACDUTRA from June 13, 1987 
to June 14, 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.

The record shows that the Veteran originally requested a 
hearing in conjunction with the appeal.  However, in an 
August 2006 statement, the Veteran withdrew his request for 
a hearing and, therefore, a hearing is no longer necessary.  
38 C.F.R.         § 20.704(e) (2009).  The Veteran was 
afforded a personal hearing before a decision review officer 
(DRO) in May 2006.  The transcript is associated with the 
claims file.  

The record reveals that the Veteran's claims were remanded 
in January 2009 in order to provide a VA examination.  The 
Veteran was afforded an examination in June 2009 and, 
therefore, the remand directives have been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, for 
the reasons addressed in the REMAND portion of the decision 
below, the Board finds that a new remand is required for 
additional development of the Veteran's claims.  Therefore, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To provide the Veteran new VA 
examinations.  

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the 
current existence of the disability for which service 
connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  

The term "Veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  "The term 'active military, naval, or air service' 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24).  The term "active duty for training" includes, "in 
the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 
502. 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The 
term "inactive duty for training" includes, "[i]n the case 
of members of the Army National Guard or Air National Guard 
of any State . . . duty (other than full-time duty) under" 
certain sections of title 32, United States Code, including 
section 502.  38 U.S.C.A. § 101(23); 38 C.F.R.           § 
3.6(d)(3).

As noted in the introduction, the Veteran had active service 
from February 1979 to February 1983 and from January 1990 to 
May 1991 and by means of this service he is a "Veteran" 
under the law.  As to his service in the Army Reserves, he 
is not a "Veteran" unless or until it is shown that he "was 
disabled . . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of active duty 
for training (ACDUTRA) or unless or until it is shown that 
he "was disabled . . . . from an injury incurred or 
aggravated in line of duty" during a period of inactive duty 
for training (INACDUTRA).  If he was so disabled, such a 
period of ACDUTRA or INACDUTRA is then considered "active 
military service" and the person is then considered a 
"Veteran" for that period of service.  

Initially, the Board recognizes that the Veteran had two 
periods of active service as well as a verified period of 
ACDUTRA in July 1989 and a verified period of INACDUTRA in 
June 1987.  However, the medical evidence suggests that the 
Veteran may have had other periods of ACDUTRA.  A March 1986 
VA treatment record noted an assessment of lumbosacral 
strain following training and the Veteran reported that he 
had a previous injury in 1980 during his first period of 
active service.  There is no evidence of a verified period 
of ACDUTRA in March 1986.  Therefore, the Board finds that 
there must be further development to determine if the 
Veteran had other periods of ACDUTRA and INACDUTRA.  

In addition, the Board finds that a new VA examination must 
be conducted with respect to the Veteran's claim of 
entitlement to service connection for a low back disability.  
The Board recognizes that the Veteran was afforded a VA 
examination in June 2009.  In the report, the examiner 
explained that there were several notations of lumbosacral 
strain in the service treatment records, but that the 1991 
separation examination report showed that the Veteran's 
spine was clinically evaluated as normal.  Therefore, the 
examiner provided a negative nexus opinion.  However, the 
medical history is more complicated than reflected in the 
June 2009 VA examination report.  During the Veteran's first 
period of active service, there were several notations of 
lumbosacral strain.  Following the Veteran's separation from 
his first period of active service in 1983, the Veteran 
sustained back injuries during his periods of INACDUTRA in 
June 1987 and ACDUTRA in July 1989.  In addition, the 
Veteran also had work injuries to his lower back in December 
1987 and January 1989.  See service treatment records, 
workers compensation records.  Although the June 2009 
examination report addressed whether the Veteran's low back 
disability was directly related to the second period of 
active service, the examiner did not specifically address 
whether the Veteran's low back disability was directly 
related to the first period of active service or the periods 
of ACDUTRA and INACDUTRA or whether a low back disability 
preexisted the periods of ACDUTRA and INACDUTRA and the 
second period of active service.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  See 
also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make 
a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is 
necessary).  As the current medical evidence of record is 
inadequate to address these issues, the Board must remand 
this matter to provide the Veteran a new VA examination with 
an opinion, prior to adjudicating the claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board further 
notes that, although the Veteran is entitled, with regard to 
his periods of active service from February 1979 to February 
1983 and from January 1990 to May 1991 to application of 
certain presumptions in the law which lessen the evidentiary 
burdens for "Veterans" in establishing service connection 
for disabilities--including the presumptions of sound 
condition and of aggravation and the presumption for certain 
chronic diseases becoming manifest within one-year after a 
period of active duty, he is not entitled to these 
presumptions during his other periods of service, including 
the periods of ACDUTRA and INACDUTRA during the Reserves.  
See Paulson, 7 Vet. App. at 470-71 (noting that the Board 
did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period).  However, he is still 
entitled to have the RO--without applying the presumptions 
in the law favorable to "Veterans"--consider his claim for 
service connection both on a direct basis, i.e., as incurred 
in service, and based on aggravation if it is shown that a 
low back disability preexisted a period of ACDUTRA or 
INACDUTRA.

Finally, the Board finds that a new VA examination is also 
warranted with respect to the Veteran's claim of entitlement 
to service connection for a left ankle disability.  Again, 
the Board acknowledges that the Veteran was afforded a VA 
examination in June 2009.  In the examination report, the 
examiner noted that the Veteran was treated for an injury of 
the left ankle during the second period of active service in 
June 1990, but that the April 1991 separation examination 
report showed normal findings.  The examiner opined that as 
there was no significant injury or residuals demonstrated 
while in service and given the subsequent workers 
compensation injuries, the Veteran's left ankle condition 
was less likely as not caused by service.  However, the 
examiner did not address the Veteran's first period of 
active service.  In a September 1979 record, it was noted 
that the Veteran had trauma to the left foot from a blow.  
The Veteran had pain and his foot was swollen.  The August 
1979 record did not show any evidence of a fracture of the 
left foot.  In addition, the Veteran appears to have 
complained of left foot pain again in 1980 and another x-ray 
of the left ankle was completed in April 1980, which showed 
no fracture or dislocation.  Upon entrance to the second 
period of active service, the September 1990 enlistment 
examination shows that the Veteran's lower extremities were 
clinically evaluated as normal.  However, in the physician's 
summary section of the report of medical history, the 
examining physician noted that the Veteran had a previous 
fracture in the left ankle, but there were no problems 
currently.  The June 2009 report does not include an opinion 
as to whether the Veteran's current left ankle disability is 
directly related to the first period of active service or 
whether a preexisting left ankle disability was aggravated 
by the second period of active service.  38 U.S.C.A. § 1153, 
see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  
Therefore, the Board must remand the claim to provide the 
Veteran a new VA examination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should follow the 
appropriate procedures to determine when 
the Veteran had ACDUTRA or INACDUTRA when 
he served in the Army Reserves.  The Board 
is particularly interested whether he was 
on ACDUTRA or INACDUTRA in March 1986.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a low back 
disability.  A copy of the claims file and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims file and 
the examination findings, including the 
service treatment records, private 
treatment records, VA treatment records, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
low back disability.  

Additionally, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not that any current 
low back disability is the result of a 
disease, injury, or event in the first 
period of active service, as opposed to 
its being more likely due to some other 
factor or factors.

If the examiner concludes that Veteran's 
low back disability is not related to the 
first period of active service, 
to the extent possible, the examiner 
should opine whether it is at least as 
likely as not that the Veteran had a 
preexisting low back disability prior to 
any of the verified periods of ACDUTRA and 
INACDUTRA.  The examiner should take 
special note of the work injuries 
documented in December 1987 and January 
1989 and the October 1989 VA examination 
report and x-ray findings.  If the 
examiner determines that a preexisting low 
back disability existed prior to any of 
the verified periods of ACDUTRA and/or 
INACDUTRA, the examiner should opine 
whether it is at least as likely as not 
that the Veteran became disabled from a 
disease or injury of his low back 
aggravated beyond its natural progression.  
In rendering this opinion, the examiner 
should note that temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute "aggravation" 
unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

 If the examiner determines that the 
Veteran did not have a preexisting low 
back disability prior to any of the 
periods of ACDUTRA or INACDUTRA, the 
examiner should opine as to whether it is 
at least as likely as not that he became 
disabled from a disease or injury of his 
low back incurred in the periods of 
ACDUTRA and INACDUTRA.    

If the examiner determines that the 
Veteran's disability is not directly 
related or aggravated by the periods of 
ACDUTRA and INACDUTRA, the examiner should 
opine, to the extent possible, as to 
whether it is at least as likely as not 
that the Veteran had a preexisting low 
back disability prior to the second period 
of active service.  If so, the examiner 
should provide an opinion as to whether 
any preexisting back disability was 
aggravated by the second period of active 
service.  The examiner should take note of 
the October 1989 VA examination report and 
x-rays.    

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a left ankle 
disability.  A copy of the claims file and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims file and 
the examination findings, including the 
service treatment records, private 
treatment records, VA treatment records, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
left ankle disability.  

Additionally, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not that any current 
left ankle disability is the result of a 
disease, injury, or event in the first 
period of service, as opposed to its being 
more likely due to some other factor or 
factors.

If the examiner concludes that Veteran's 
left ankle disability is not related to 
his first period of active service, to the 
extent possible, the examiner should opine 
as to whether it is at least as likely as 
not that the Veteran had a preexisting 
left ankle disability prior to the second 
period of active service and whether any 
preexisting left ankle disability was 
aggravated by the second period of active 
service.  In rendering this opinion, the 
examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  After all of the aforementioned 
development has been completed, the RO/AMC 
should readjudicate the claims.  
Specifically, with respect to the 
Veteran's claim for service connection for 
a low back disability, the AMC/RO should 
consider whether the Veteran is entitled 
to direct service connection based on his 
first period of active service February 
1979 to February 1983.  The AMC/RO should 
also consider whether the Veteran was 
disabled from a disease or injury to his 
low back incurred in the line of duty 
during a period of ACDUTRA or from an 
injury to his low back incurred in the 
line of duty during a period of INACDUTRA.  
The AMC/RO should consider whether any low 
back disability shown during a period of 
ACDUTRA or INACDUTRA preexisted service, 
without affording the Veteran the 
presumption of sound condition, and, if 
so, whether a preexisting low back 
disability was aggravated during ACDUTRA 
or INACDUTRA, without affording the 
Veteran the presumption of aggravation 
where a preexisting low back disability 
underwent an increase in severity during 
service.  Lastly, with respect to the 
second period of active service, the 
AMC/RO should apply the opinion of the VA 
General Counsel in VAOPGCPREC 03-2003 
(July 16, 2003), which held that to rebut 
the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the 
disease or injury existed prior to service 
and that the disease or injury was not 
aggravated by service.  See also See 
Wagner v. Principi, 370 F.3d 1089, 1094-
1096 (Fed.Cir. 2004) (indicating that, in 
cases where the presumption of soundness 
cannot be rebutted, the effect is that 
claims for service connection based on 
aggravation are converted into claims for 
service connection based on service 
incurrence).  The RO/AMC should then 
address the issue of whether a preexisting 
left ankle disability underwent an 
increase in severity during the second 
period of active service.  If such actions 
do not resolve the claims, an SSOC should 
be issued to the Veteran and his 
representative which includes the 
appropriate laws and regulations relevant 
to ACDUTRA and INACDUTRA and aggravation.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

